Martin, J.

delivered the opinion of the court.
The plaintiff seeks to recover the sum of $527 25 on account, for the hoard, attendance and supplies to the testator, who was a boarder and died in her house, about three months after he came to hoard; as well as for articles of bedding, which were damaged by his sickness, and she was compelled to burn.
The Court of Probates reduced the plaintiff’s demand to one hundred and seventy dollars, the .sum of $112 having been already paid ; and she appealed. '
In a casé like this, the opinion of the inferior judge, who is supposed to know, and who hears the witnesses, has.much weight with us. A close attention to the testimony has resulted in the conclusion, that in the present case, our interference with the judgment of the Court of Probates is not required.
It is therefore ordered, adjudged and decreed that the judgment be affirmed with costs.